DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

   JILL M. FORTIN, as Personal Representative of the Estate of Paul
                       Thibault, Deceased,
                            Petitioner,

                                       v.

  T & M LAWN CARE, INC., DOUGLAS W. CREWS and FEDERATED
              NATIONAL INSURANCE COMPANY,
                         Respondents.

                                No. 4D15-640

                             [ October 7, 2015 ]

  Petition for Certiorari to the Seventeenth Judicial Circuit, Broward
County; Dale Ross, Judge; L.T. Case No. 11-32706 (08).

   Joseph S. Kashi of Joseph S. Kashi, P.A., Plantation, for Petitioner.

    Warren Kwavnick of Cooney Trybus Kwavnick Peets, Fort Lauderdale,
for Respondent Federated National Insurance Company.

PER CURIAM.

    Petitioner Jill M. Fortin, the plaintiff in a circuit court action pending
below, seeks certiorari review of a non-final order which granted the
motion to bifurcate filed by respondent Federated National Insurance Co.
(Federated), a defendant below. The order directed the parties to notice for
trial a single discrete issue only. We have jurisdiction to review such an
order. Minty v. Meister Financialgroup, Inc., 97 So. 3d 926, 931 (Fla. 4th
DCA 2012).

   In this case, bifurcation will not simplify the trial; instead, it will cause
inconvenience and prejudice to Fortin in presenting her case. We quash
the bifurcation order because the bifurcated claims are inextricably
interwoven. See Minty, 97 So. 3d at 931 (granting certiorari relief where
the order severed some of the borrower’s counterclaims from the lender’s
equitable claim for injunctive relief; final judgment for the lender on its
claim would moot the borrower’s inextricably interwoven affirmative
defenses and counterclaim, leaving the borrower no appellate remedy);
Rooss v. Mayberry, 866 So. 2d 174, 175 (Fla. 5th DCA 2004) (granting
petition, finding liability and damages issues to be intertwined; bifurcating
them would convert what should be one trial into two, with duplicative
testimony from many of the same witnesses); Maris Distrib. Co. v.
Anheuser–Busch, Inc., 710 So. 2d 1022, 1024 (Fla. 1st DCA 1998)
(quashing order severing breach of contract cause of action from
numerous other counts which arose in the context of the contract, as facts
underlying all counts were interrelated).

   Petition Granted, Order Quashed.

TAYLOR, DAMOORGIAN and GERBER, JJ., concur.

                            *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                      2